

Exhibit 10(e)(iv)
SOUTH JERSEY INDUSTRIES, INC.
 
SCHEDULE OF OFFICER AGREEMENTS
 
Pursuant to Rule 12b-31, the following sets forth the material details which
differ in the Officer Change in Control Agreements, the form of which is filed
herewith as Exhibit 10(e)(iii).
 

NameCapacities in Which Served
Effective
 Date
 of
Agreement
Severance
Multiple of
Base Salary
and Average
Annual Bonus
Duration of Continued Medical
Insurance
          Michael J. RennaDirector, President and Chief Executive Officer, South
Jersey Industries, Inc.1/1/193X3 yearsCielo HernandezSenior Vice President and
Chief Financial Officer, South Jersey Industries, Inc.1/14/192X2 yearsDavid
Robbins, Jr.Senior Vice President, South Jersey Industries, Inc. and President,
SJI Utilities, Inc. 1/1/192X2 yearsSteven R. CocchiChief Strategy and
Development Officer and Senior Vice President, Strategy and Growth, South Jersey
Industries, Inc.1/1/192X2 yearsMelissa OrsenSenior Vice President & General
Counsel, South Jersey Industries, Inc.1/1/192X2 years




